DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

The Applicant has canceled claim(s) 6, 8, and 25.
The Applicant has included newly added claim(s) 36-38.
The application has pending claim(s) 1-3, 5, 7, 12-13, 16-17, 19, 21, 26-27, 30-31, and 33-38.

In response to the amendments filed on 5/20/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see pages 13-18, filed 5/20/2022, with respect to claims 1-3, 5, 7, 12-13, 16-17, 19, 21, 26-27, 30-31, and 33-38 have been fully considered [in combination with the Examiner’s Amendment as discussed below] and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing system is configured to train … is further configured to classify …” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Paprocki (Reg. No. 60,308) on June 3, 2022.
	The application has been amended as follows:
	For claims 17, 31, 33-35, and 38 on pages 6-12 of Applicant’s Request for Continued Examination (RCE) dated 5/20/2022, please amend the claims as shown in the attached pages below:

Claim 17.	(Currently Amended)  An object recognition method operable in a range of illumination conditions including in low illumination conditions using 3D integral imaging, the method comprising: 
capturing, via a camera array in communication with a computing system, a plurality of elemental images of a 3D scene in low illumination conditions having low light flux, the 3D scene including one or more objects, wherein the camera array includes a plurality of cameras each positioned to capture a field of view from a different perspective;
receiving, via the computing system, the plurality of elemental images of the 3D scene; 
reconstructing, via the computing system, a plurality of depth images of the 3D scene using the plurality of elemental images of the 3D scene, wherein reconstructing the plurality of depth images of the 3D scene includes back-propagating captured light rays from each elemental image through a virtual pinhole array to each of a plurality of different depth planes;
de-noising, via the computing system, the plurality of depth images of the 3D scene;
applying, via the computing system, an object detection application to each depth image of the plurality of depth images of the 3D scene, wherein the object detection application is configured to identify regions of interest in the depth images of the 3D scene that contain an object of the one or more objects;
applying, via the computing system, a deep learning engine to each region of interest identified by the object detection application, wherein the deep learning engine is trained to receive as input image data from one or more depth images corresponding to a region of interest and to produce as output a classification of the object in the region of interest, wherein the deep learning engine is trained to classify the object based on a set of training data including a plurality of sets of depth images of the object reconstructed from a plurality of sets of elemental images of the object each captured under different low illumination conditions of a plurality of different low illumination conditions, and wherein the one or more depth images provided as input to the deep learning engine includes at least one selected from a group consisting of a single depth image identified by the object detection application as including a region of interest and a subset of depth images corresponding to a sequence of adjacent distances from the camera array; 
identifying, based on the output of the deep learning engine, the object in the 3D scene; and
		training the deep learning engine by
retrieving a set of training data from a database, the set of training data including a plurality of sets of elemental images of an imaging subject, wherein each set of elemental images of the imaging subject is captured by the camera array under a different low illumination condition of the plurality of different low illumination conditions,
reconstructing a plurality of depth images from the plurality of sets of elemental images of the imaging subject in the set of training data, the plurality of depth images including a depth image at each of a plurality of different distances from the camera array for each of the plurality of different low illumination conditions, wherein reconstructing a depth image includes back-propagating image data from each elemental image of a set of elemental images as light rays through a virtual pinhole array to a depth plane corresponding to a defined distance from the camera array and defining the depth image as a sum of the back-propagated image data from all of the elemental images of the set of elemental images at the depth plane corresponding to the defined distance from the camera array, and
training the deep learning engine to produce as an output an identification of the imaging subject in response to receiving as an input one or more depth images from each set of elemental images corresponding to a position of the imaging subject relative to the camera array, wherein the one or more depth images from each set of elemental images corresponding to the position of the imaging subject relative to the camera array includes at least one selected from a group consisting of a single depth image and a subset of depth images corresponding to a sequence of adjacent depths.

Claim 31.	(Currently Amended)  The method of claim 17, wherein capturing a plurality of elemental images of the 3D scene includes capturing the plurality of elemental images of the 3D scene in which the one or more objects in the 3D scene may be located any distance from the  camera array provided the distance is within the field of view of the  camera array.

Claim 33.	(Currently Amended)  A non-transitory computer readable memory medium storing instructions, wherein the instructions are executable by a processor to:
cause a camera array to capture a plurality of elemental images of a 3D scene including one or more objects and in an illumination level lower than a threshold amount, wherein the camera array includes a plurality of cameras each positioned to capture a field of view from a different perspective;
receive the plurality of elemental images of the 3D scene; 
reconstruct a plurality of depth images of the 3D scene using the plurality of elemental images of the 3D scene, wherein reconstructing the plurality of depth images of the 3D scene includes back-propagating captured light rays from each elemental image through a virtual pinhole array to each of a plurality of different depth planes;
de-noise
apply an object detection application to each depth image of the plurality of depth images of the 3D scene, wherein the object detection application is configured to identify regions of interest in the depth images of the 3D scene that contain an object of the one or more objects;
apply a deep learning engine to each region of interest identified by the object detection application, wherein the deep learning engine is trained to receive as input image data from one or more depth images corresponding to a region of interest and to produce as output a classification of the object in the region of interest, wherein the deep learning engine is trained to classify the object based on a set of training data including a plurality of sets of depth images of the object reconstructed from a plurality of sets of elemental images of the object each captured under different low illumination conditions of a plurality of different low illumination conditions, and wherein the one or more depth images provided as input to the deep learning engine includes at least one selected from a group consisting of a single depth image identified by the object detection application as including a region of interest and a subset of depth images corresponding to a sequence of adjacent distances from the camera array; 
identify, based on the output of the deep learning engine, the object in the 3D scene; 
retrieve a set of training data from a database, the set of training data including a plurality of sets of elemental images of an imaging subject, wherein each set of elemental images of the imaging subject is captured by the camera array under a different low illumination condition of a plurality of different low illumination conditions;
reconstruct a plurality of depth images from the plurality of sets of elemental images of the imaging subject in the set of training data, the plurality of depth images including a depth image at each of a plurality of different distances from the camera array for each of the plurality of different low illumination conditions, wherein reconstructing a depth image includes back-propagating image data from each elemental image of a set of elemental images as light rays through a virtual pinhole array to a depth plane corresponding to a defined distance from the camera array and defining the depth image as a sum of the back-propagated image data from all of the elemental images of the set of elemental images at the depth plane corresponding to the defined distance from the camera array; and
train the deep learning engine to produce as an output an identification of the imaging subject in response to receiving as an input one or more depth images from each set of elemental images corresponding to a position of the imaging subject relative to the camera array, wherein the one or more depth images from each set of elemental images corresponding to the position of the imaging subject relative to the camera array includes at least one selected from a group consisting of a single depth image and a subset of depth images corresponding to a sequence of adjacent depths.

Claim 34.	(Cancelled)  

Claim 35.	(Cancelled)  

Claim 38.	(Currently Amended)  The non-transitory computer readable memory medium of claim 33, wherein the instructions, when executed by the processor, cause the processor to apply the deep learning engine to each region of interest identified by the object detection application by providing, as the input to the deep learning engine, a new subset of depth images corresponding to a sequence of adjacent distances from the camera array including at least one depth image identified by the object detection application as including the object and a defined number of adjacent depth images.


















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5, 7, 12-13, 16-17, 19, 21, 26-27, 30-31, 33, and 36-38 (now renumbered as 1-19, for issue) are allowed.
Independent claim 17 (now renumbered as claim 10, for issue) respectively recites the limitations of: applying, via the computing system, a deep learning engine to each region of interest identified by the object detection application, wherein the deep learning engine is trained to receive as input image data from one or more depth images corresponding to a region of interest and to produce as output a classification of the object in the region of interest, wherein the deep learning engine is trained to classify the object based on a set of training data including a plurality of sets of depth images of the object reconstructed from a plurality of sets of elemental images of the object each captured under different low illumination conditions of a plurality of different low illumination conditions, and wherein the one or more depth images provided as input to the deep learning engine includes at least one selected from a group consisting of a single depth image identified by the object detection application as including a region of interest and a subset of depth images corresponding to a sequence of adjacent distances from the camera array; identifying, based on the output of the deep learning engine, the object in the 3D scene; and training the deep learning engine by retrieving a set of training data from a database, the set of training data including a plurality of sets of elemental images of an imaging subject, wherein each set of elemental images of the imaging subject is captured by the camera array under a different low illumination condition of the plurality of different low illumination conditions, reconstructing a plurality of depth images from the plurality of sets of elemental images of the imaging subject in the set of training data, the plurality of depth images including a depth image at each of a plurality of different distances from the camera array for each of the plurality of different low illumination conditions, wherein reconstructing a depth image includes back-propagating image data from each elemental image of a set of elemental images as light rays through a virtual pinhole array to a depth plane corresponding to a defined distance from the camera array and defining the depth image as a sum of the back-propagated image data from all of the elemental images of the set of elemental images at the depth plane corresponding to the defined distance from the camera array, and training the deep learning engine to produce as an output an identification of the imaging subject in response to receiving as an input one or more depth images from each set of elemental images corresponding to a position of the imaging subject relative to the camera array, wherein the one or more depth images from each set of elemental images corresponding to the position of the imaging subject relative to the camera array includes at least one selected from a group consisting of a single depth image and a subset of depth images corresponding to a sequence of adjacent depths.
Similarly, independent claims 1 (now renumbered as claim 1, for issue) and 33 (now renumbered as claim 18, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Trenholm et al (US 2019/0138786, as applied in previous Office Action) discloses classifying a 3D object by presenting the 3D reconstructed representation of the object to the trained AI model.  However, Trenholm does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 6, 2022